UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7675



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SANTIAGO DURAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-106-A, CA-95-1765-AM)


Submitted:   July 1, 1997                 Decided:   August 5, 1997


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Santiago Duran, Appellant Pro Se. Gerald J. Smagala, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Duran, Nos. CR-94-106-A; CA-95-1765-AM
(E.D. Va. Jan. 3, 1996). Appellant's motion to proceed in forma

pauperis is granted; his motion for appointment of counsel and to

remand his case are denied. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2